— Order, Supreme Court, New York County (Cerrito, J.), entered June 28, 1982 granting plaintiff’s motion for protective order, is unanimously affirmed, with costs. In view of the outrageously burdensome nature of the interrogatories proposed by defendant, Special Term., was quite justified in directing that defendant shall proceed first by deposition, and then, if necessary, may serve interrogatories — needless to say only proper interrogatories. Concur — Sullivan, J. P., Silverman, Bloom, Milonas and Kassal, JJ.